DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. FR 1762740, filed on 12/21/2017.
Status of Claims
Claims 1-20 are pending in this application and have been examined on the merits.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/29/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: diffusers 70 as disclosed on pg. 10, lines 16 in the specification.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: reference number 410 as shown in fig. 7 of the drawings.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 3, 11, and 16 objected to because of the following informalities:
The language “the diameter D1” in claim 3 should be corrected to “a diameter D1 of the air inlet tube to maintain correct antecedent basis”;
The language “wherein the walls…” in claim 11 should be changed to “wherein the air inlet tube is prolonged by walls…” in order to maintain antecedent basis. This objection may also be overcome by having claim 11 depend on claim 19 instead of claim 1;
The language “second, secondary air tube” in claim 16 should be changed to “secondary air tube” or “additional air tube” for clarity.
Appropriate correction is required.
Claim Interpretation
Claims 4-5 are being interpreted in the following ways:
The term “two elements” in claims 4 and 5 is considered broad enough to be any two structures which are subcomponents of a gas injector and match the other structural limitations of the claims relating to the elements.
These interpretations are listed for clarity and do not indicated claim objections or claim rejections.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6-7, 9, and 15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 7 and 15 recites the indefinite limitation "cross section". This language is considered indefinite since it is impossible to determine whether the term “cross section” refers to a distance or an area. Though the specification indicates that the cross section is taken along the length of the burner and through the central axis of the burner, there is no indication in the specification or the drawings as to what parameter is measured in the indicated cross section. For examination purposes, the term “cross section” is being interpreted to mean “cross sectional area”.
Claims 6 and 9 recite the indefinite limitation “of between L and L-D1” and “of between L4 - (0.5 x D1) and L4” respectively. These limitations are indefinite for defining a ranged value using another ranged value. Since claim 2 defines the diameter D1 as a range of values, and claims 6 and 9 ultimately depend on claim 2, the value ranges which are at least partially defined by diameter D1 do not have clearly defined parameters. Additionally, the limitation “of between L4 - (0.5 x D1) and L4” in claim 9 partially defined by distance L4 which is another property with a range of values. For examination purposes, the limitation “of between L and L-D1” is being interpreted to mean “of between L and 2/3*L” and the limitation “of between L4 - (0.5 x D1) and L4” is being interpreted to mean “of between 2/3*L and L”. The interpretations are based on the largest ranges of values possible as disclosed by claims 1 and 2.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4, 7, 10, and 14-15 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by US 2003/0110774 (referred to as Saitoh).
Regarding claim 1, Saitoh discloses a premix burner (combustor 10) made up of an air inlet tube (air passage 14) of length L (at least fig. 9 and annotated fig. 1 discloses air passage 14 having a length) and a single specific gas injection (pilot nozzle 30), said gas injection comprising an upstream gas injector (hollow columns 35. Para. [0039] and fig. 10 disclose hollow columns being capable of injecting gas through injection ports 36), a mixer (swirler 39), a downstream gas injection (outlet of pilot nozzle 30. Para. [0030] discloses pilot nozzle 30 injecting fuel into combustion chamber 16) situated at a distance L3 from an upstream end of the air inlet tube (at least fig. 9 discloses the outlet of pilot nozzle 30 being located at a distance away from the upstream end of air passage 14) and a diffuser (turbulence producing body 60. Para. [0041] discloses the use of turbulence producing body 60 in the embodiment depicted in fig. 9), wherein the gas injection constitutes a one-piece mechanical assembly (at least fig. 9 discloses pilot nozzle 30 being formed from one piece) that ensures a self-stable elementary flame (The last two sentences of para. [0006] and para. [0011] disclose the production of a stable flame by limiting combustion vibration).
Regarding claim 4, Saitoh discloses the invention of claim 1 and further discloses wherein the upstream gas injector comprises at least two elements (fig. 10 discloses at least two hollow columns 35) of axes x and x' (see annotated fig. 2) that are disposed radially with respect to the air inlet tube (see fig. 10), each element having gas injection holes disposed along its axis (injection ports 36. See fig. 10).
Regarding claim 7, Saitoh discloses the invention of claim 1 and further discloses wherein the diffuser has a cross section smaller than or equal to 0.5 times the cross section of the air inlet tube (fig. 9 discloses the cross-sectional footprint of body 60 being significantly smaller than the cross-sectional footprint of air passage 14. One of ordinary skill in the art would interpret the cross-sectional footprint of body 60 to be smaller than or equal to 0.5 times the cross-sectional footprint of air passage 14 even though it is not explicitly stated. See the Claim Rejection 35 USC 112(b) section above).
Regarding claim 10, Saitoh discloses the invention of claim 1 and further discloses wherein the air inlet tube is prolonged by walls (see annotated fig. 1) for mechanically protecting the flame (the walls shown in annotated fig. 1 is capable of protecting the flame by blocking crossflows or liquid).
Regarding claim 11, Saitoh discloses the invention of claim 1 and further discloses wherein the walls for mechanically protecting the flame have a diameter D2 (at least figs. 9-10 and annotated fig. 1 discloses the nozzle walls having a diameter) of between the diameter D1 of the air inlet tube and 5 x D1 (figs. 9-10 and annotated fig. 1 disclose the nozzle wall diameter being equal to the diameter of air passage 14 where they meet).
Regarding claim 14, Saitoh discloses the invention of claim 1 and further discloses wherein the mixer is situated at a distance L2 from an upstream end of the air inlet tube (at least fig. 9 and annotated fig. 1 discloses swirler 39 being situated at a distance from the upstream end of air passage 14) such that: (L - L3) < (L - L2) < L (fig. 9 and annotated fig. 1 disclose swirler 39 being located downstream of the outlet of pilot nozzle 30).
Regarding claim 15, Saitoh discloses the invention of claim 1 and further discloses wherein the mixer has a cross section smaller than or equal to 0.5 times the cross section of the air inlet tube (fig. 9 discloses the cross-sectional footprint of swirler 39 being significantly smaller than the cross-sectional footprint of air passage 14. One of ordinary skill in the art would interpret the cross-sectional footprint of swirler 39 to be smaller than or equal to 0.5 times the cross-sectional footprint of air passage 14 even though it is not explicitly stated. See the Claim Rejection 35 USC 112(b) section above).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saitoh as applied to claim 1 above, and further in view of US 6,250,913 (referred to as Maton).
Regarding claim 2, Saitoh discloses the invention of claim 1 and further discloses wherein the air inlet tube has a length L (at least fig. 9 and annotated fig. 1 discloses air passage 14 having a length) and a diameter D1 (at least figs. 9-10 and annotated fig. 1 discloses air passage 14 having a diameter).
Saitoh does explicitly not disclose a geometry in which the length L is between three and six times the diameter D1.
However, Maton does disclose a burner (burner 10) with a geometry in which a length L of an air inlet tube is between three and six times the diameter of the air inlet tube (col. 5, lines 28-33 disclose length of burner 10 being between three and six times the diameter of burner 10).
Saitoh and Maton are considered analogous to the claimed invention because they both are in the field of burners. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the air passage of Saitoh to have the dimensions or relative length to diameter ratio of Maton in order to ensure low noise generation (Maton, col. 5, lines 28-33).
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saitoh as applied to claim 1 above, and further in view of US 3,954,386 (referred to as Harpenslager).
Regarding claim 3, Saitoh discloses the invention of claim 1 and further discloses wherein the upstream gas injector is situated at a distance L1 from an upstream end of the air inlet tube (at least fig. 9 annotated fig. 1 discloses hollow columns 35 being situated at a distance from the upstream end of air passage 14).
Saitoh does not disclose a burner geometry in which the distance L1 is between 0.5 times the diameter D1 and the length L.
However, Harpenslager does disclose a burner geometry in which the distance L1 is between 0.5 times the diameter D1 and the length L (fig. 1 disclose the distance defined by "h" as the distance between upstream pilot burner jets 2 and an upstream portion of tube 1. Col. 3, lines 36-45 discloses "a" having a value of 300 mm which is equal to the value of "D", the largest diameter of Tube 1, which means the pilot burner jets must be at least greater than 0.5 times the diameter of tube 1 away from the upstream end of tube 1).
Saitoh and Harpenslager are considered analogous to the claimed invention because they both are in the field of burners. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to ensure the distance between Saitoh's hollow columns and the upstream end of the air passage to have the dimensions of Harpenslager in order to maintain combustion even with weak fuels or low flow rates (Harpenslager, col. 2, lines 3-20).
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saitoh as applied to claim 1 above, and further in view of US 9,410,698 (referred to as Mori).
Regarding claim 5, Saitoh discloses the invention of claim 1 and the further discloses wherein the upstream gas injector comprises at least two mixing elements (fig. 10 discloses at least two hollow columns 35) of axes y and y' (see annotated fig. 2), and wherein each mixing element has gas injection holes disposed along its axis y or y’ (injection ports 36. See fig. 10).
Saitoh does not disclose a layout of the upstream gas injector in which the upstream gas injector is inclined with respect to the radius of the tube and connects the air inlet tube and the gas injection duct.
However, Rogers does disclose a layout of an upstream gas injector (vanes 46) in which the upstream gas injector is inclined with respect to the radius of the tube (figs. 2B-2C disclose vanes 46 being inclined with respect to common axis 46. See col. 3, lines 36-51) and connects an air inlet tube to a gas injection duct (see col. 4, lines 9-21 and fig. 2A).
Saitoh and Rogers are considered analogous to the claimed invention because they both are in the field of burners. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the hollow columns of Saitoh to have the geometry of the vanes from Rogers in order to promote mixing and directing of fluids flowing through the burner (Rogers, col. 3, lines 36-51).
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saitoh in view of Maton as applied to claim 2 above, and further in view of US 9,410,698 (referred to as Mori).
Regarding claim 6, Saitoh in view of Maton discloses the invention of claim 2 and Saitoh further discloses wherein the diffuser is situated at a distance L4 from an upstream end of the air inlet tube (fig. 1 discloses turbulence producing body 60 being situated at a distance from the upstream end of air passage 14. Para. [0041] discloses the use of turbulence producing body 60 in the embodiment depicted in fig. 9).
Saitoh does not disclose a burner geometry in which the distance L4 is between L and L – D1.
However, Mori does disclose a distance L4 of a diffuser relative to an upstream end of an air passage being between a distance L of the air passage and L – D1, where D1 is the diameter of the air passage (Fig. 1 and col. 3, lines 1-15 disclose flame hole member 3 being located at the outlet of mixing tube 2, i.e. at a distance equal to "L").
Saitoh and Mori are considered analogous to the claimed invention because they both are in the field of burners. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the layout of the burner of Saitoh to have the turbulence producing body located at the downstream end of the air passage like how the layout of Mori has the flame hole member located at the downstream end of mixing tube in order to allow for a fuel and air combination to exit the burner with a diffuse, decreased velocity which will improve flame stability (Mori, col. 2, lines 4-23).
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saitoh in view of Maton and Mori as applied to claim 6 above, and further in view of US 2013/0255551 (referred to as Xue).
Regarding claim 9, Saitoh in view of Maton and Mori disclose the invention of claim 6 and Saitoh further discloses wherein the downstream gas injection is situated at a distance L3 from an upstream end of the air inlet tube (at least fig. 9 and annotated fig. 1 disclose the outlet of pilot nozzle 30 being situated at a distance from the upstream end of air passage 14).
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saitoh as applied to claim 10 above, and further in view of US 2008/0134838 (referred to as Memoli).
Regarding claim 12, Saitoh discloses the invention of claim 10 and further discloses wherein the walls for mechanically protecting the flame have an inclination angle a2 with respect to the axis of the burner (figs. 9-10 and annotated fig. 1 disclose the nozzle wall having an angle with respect to the central axis of the burner. The angle is not explicitly an inclination of between 0 degrees and 20 degrees).
Saitoh does not explicitly disclose a burner geometry in which the angle of inclination is between 0 degrees and 20 degrees.
However, Memoli does disclose a burner geometry in which a wall for protecting a flame has an angle of inclination between 0 degrees and 20 degrees (at least Fig. 5b and para. [0042] discloses protection cavity 40 having a constant conical form 42 of 20 degrees).
Saitoh and Memoli are considered analogous to the claimed invention because they both are in the field of burners. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the protecting walls of Saitoh to have an inclination of 20 degrees like in Memoli in order to improve mixing and prevent external disturbances (Memoli, para. [0066]).
Claims 13 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saitoh as applied to claim 1 above, and further in view of US 2006/0005542 (referred to as Campbell).
Regarding claim 13, Saitoh discloses the invention of claim 1 and further discloses wherein the air inlet tube has a diameter D1 (at least figs. 9-10 and annotated fig. 1 discloses air passage 14 having a diameter).
Saitoh does not disclose a peripheral gas injection situated at a distance L6 from an upstream end of the air inlet tube such that: 0 < (L - L6) < 2*D1.
However, Memoli does disclose a peripheral gas injection (orifices 38. See fig. 2 and para. [0063]) situated at a distance L6 from an upstream end of the air inlet tube (at least fig. 2 discloses orifices 38 being situated a distance away from the upstream end of fire tube 15) such that the distance between the upstream end of an air passage and the peripheral gas injection is greater than 0 but less than two times the diameter of the air passage (fig. 2 discloses the distance between orifices 38 and the upstream end of fire tube 15 being greater than 0. At least paras. [0063] and [0071] disclose orifices 38 being located at most 3.8 centimeters from the downstream end of fire tube 15 which is less than 2 times the 5-centimeter diameter of fire tube 15).
Saitoh and Campbell are considered analogous to the claimed invention because they both are in the field of burners. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the burner of Saitoh to have the staged orifices of Campbell in order to minimize by product species and reaction species (Campbell, para. [0015]).
Regarding claim 17, Saitoh discloses the invention of claim 1 and the combination of Saitoh in view of Campbell further discloses wherein an intermediate gas injection (orifices 38 of Campbell. See fig. 2 and para. [0063]) is situated at a distance L8 from the upstream end of the air inlet tube (at least fig. 2 of Campbell discloses orifices 38 being situated a distance away from the upstream end of fire tube 15) such that L8 > 0 (at least fig. 2 of Campbell discloses orifices 38 being a distance greater than 0).
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saitoh as applied to claim 1 above, and further in view of US 2013/0255551 (referred to as Xue).
Regarding claim 16, Saitoh discloses the invention of claim 1 but does not disclose a second, secondary air tube of diameter D4 that is concentric with the air tube of diameter D1 such that D4 > D1.
However, Xue does disclose a second, secondary air tube (annular passage of combustion air 13. see at least fig. 1A and para. [0079]) of diameter D4 (at least fig. 1A discloses the annular passage of combustion air having a diameter. Para [0079] discloses combustion air 13 flowing through an annular space which would have a diameter) that is concentric with the air tube of diameter D1 (see at least fig. 1A) such that D4 > D1 (fig. 1A discloses the diameter of the annular passage of combustion air 13 being larger than oxygen lance 2 and fuel conduit 2).
Saitoh and Xue are considered analogous to the claimed invention because they both are in the field of burners. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the layout of the burner of Saitoh to have the outlet of the pilot nozzle located at the downstream end of the air passage like how the burner of Xue is structured in order to mitigate flashback damage to the interior of the burner.
Claims 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 9,057,517 (referred to as Briggs) in view of US 2003/0110774 (referred to as Saitoh).
Regarding claim 18, Briggs discloses a set (fig. 4 discloses a set of combustion chambers 324 and a plurality of combustion chambers 348) comprising a number Nmax of burners (at least fig. 4; col. 7, lines 6-23; and col. 10, lines 25-29 disclose a number of combustion chambers 324 limited by the length and number of fuel rail fingers 322).
Briggs does not explicitly disclose a burner with each feature of claim 1.
However, Saitoh does disclose a burner with each feature of claim 1 (see rejected claim 1 above).
Briggs and Saitoh are considered analogous to the claimed invention because they both are in the field of burners. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the combustion chambers of Briggs to have the features of the combustor of Saitoh in order to improve air and fuel mixing which can reduce the production of NOx (Saitoh, para. [0013]).
Regarding claim 19, Briggs in view of Saitoh discloses the invention of claim 18 and Briggs further discloses wherein the number Nmax of burners deliver a power of between Pmax and Pmin (col. 12, lines 31-62 disclose the plurality of combustion chambers 324 and 348 providing thermal energy), wherein the set is able to function with a number Nmin of burners (col. 12, lines 31-62 disclose the set being able to function with  a minimum number of burners equal to either the number of combustion chambers 324 or combustion chambers 348), and wherein its power is variable depending on the number N of burners in operation (see col. 12, lines 31-62), such that its variation in power Vp = [Nmax x Pmax] / [Nmin x Pmin] (since the burners produce power they inherently have the variation in power as defined by this claim).
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Briggs in view of Saitoh as applied to claim 18 above, and further in view of US 2006/0005542 (referred to as Campbell).
Regarding claim 20, Briggs in view of Saitoh discloses the invention of claim 18 but the combination does not disclose m peripheral gas injections, such that m > 1.
However, Campbell does disclose m peripheral gas injections (orifices 38. See fig. 2 and para. [0063]), such that m > 1 (at least fig. 2 discloses more than one orifice 38).
Briggs and Campbell are considered analogous to the claimed invention because they both are in the field of burners. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the set of burners of Briggs to have the staged orifices of Campbell in order to minimize by product species and reaction species (Campbell, para. [0015]).
Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 8, the closest prior art found during the search is US 2017/0030581 (referred to as Li) which discloses a diffuser with two concentric rings of outlet holes and a tubular structure which divides the rings of outlet holes. Li does not explicitly disclose the relative length of the tubular structure and the diameter of the diffuser. No prior art found in the search gave detailed dimensions of diffusers which also had a tubular structure or concentrator attached to the diffuser. Because of these reasons there is allowable subject matter in claim 8.
Annotated Figures

    PNG
    media_image1.png
    948
    1598
    media_image1.png
    Greyscale
Annotated Figure 1
Annotated figure 1 is an annotation of fig. 9 from Saitoh.

    PNG
    media_image2.png
    933
    804
    media_image2.png
    Greyscale

Annotated Figure 2
Annotated figure 2 is an annotation of fig. 10 from Saitoh.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2020/0224871 (Pancolini) discloses a diffuser at the outlet of a burner;
US 20170261203 (Goh) discloses a burner with a swirler and upstream fuel injectors.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLE N FRIEDMAN whose telephone number is (571)272-5167. The examiner can normally be reached Monday to Friday 7:30 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven McAllister can be reached on (571)272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COLE N FRIEDMAN/Examiner, Art Unit 3762      

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762